DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 52-66) and of the species monoclonal antibodies in the reply filed on 03/11/2022 is acknowledged. Claims 52-66 are pending and are currently examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2022 was considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Interpretation
The independent claim 52 and the dependent claims 53 and 65 are claimed to cause cell death in tumor cells. This is considered intended use and it is not offered patentability weight.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 52, 53 and 65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rossi et al. (Glucose oxidase-magnetite nanoparticle bioconjugate for glucose sensing. Analit. Bioanalit. Chem., 380, 606-613, 2004 - cited by Applicant).
Rossi et al. discloses the preparation and functionalization of magnetite (Fe3O4) nanoparticles 20 nm in diameter and the successful covalent conjugation of the enzyme glucose oxidase to the amino-modified nanoparticle surface. Functionalization of the magnetic nanoparticle surface with amino groups greatly increased the amount and activity of the immobilized enzyme compared with immobilization procedures involving physical adsorption (abstract). For biomedical applications an average particle size of 20–40 nm is more desirable, because these particles would have greater magnetization while still remaining superparamagnetic. The reference teaches that covalently attached the enzyme glucose oxidase to amino-modified magnetic nanoparticles were used to 3O4) nanoparticles averaging 20 nm in diameter were synthesized in aqueous solution by H2O2 oxidation of Fe(OH)2 under mild alkaline conditions. The surface of the magnetic nanoparticles was first functionalized with 3-aminopropyltriethoxysilane (APS). The amino-modified particles were then conjugated to glucose oxidase by using standard conjugation procedures. The resulting glucose-oxidase coated magnetic particles had long-term stability and high enzymatic activity (p. 607, left col.). The reference teaches that covalently attached the enzyme glucose oxidase to amino-modified magnetic nanoparticles were used to prepare bioactive magnetic nanoparticles. Magnetite (Fe3O4) nanoparticles averaging 20 nm in diameter were synthesized in aqueous solution by H2O2 oxidation of Fe(OH)2 under mild alkaline conditions. The surface of the magnetic nanoparticles was first functionalized with 3-aminopropyltriethoxysilane (APS). The amino-modified particles were then conjugated to glucose oxidase by using standard conjugation procedures. The resulting glucose-oxidase coated magnetic particles had long-term stability and high enzymatic activity (p. 607, left col.). The iron oxide nanoparticles (25 mg) were re-dispersed in 100 ml ethanol by sonication. Then, 70 μl 3-(aminopropyl) triethoxysilane was added with mechanical stirring and the solution was kept stirring at room temperature overnight.  The enzyme solution was combined with the nanoparticle solution. The reaction mixture was gently stirred overnight. It is submitted that, when one or more glucose oxidase molecules are conjugated to the multiple conjugation sites on the iron oxide nanoparticles, the ratio between the iron oxide nanoparticle and the glucose oxidase is at least 1:1 or greater, which falls within the range from about 1:100 to about 100:1 (p. 607, right col).
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 54-58, 61-64 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi et al. (cited supra) in view of Divakaran et al. (D-Aminoacid Oxidase-Fe2O3 Nanoparticle Complex Mediated Antitumor Activity in Swiss Albino Mice. J. Cancer Ther., 2, 666-674, 2011- cited by Applicant) and Tseng et al. (Cetuximab-conjugated iron oxide nanoparticles for cancer imaging and therapy. Int. J Nanomedicine. 10, 3663-3685 2015 -cited by Applicant).
The claims are drawn to a bioconjugate for causing cell death in tumor cells, comprising: (a) an iron oxide nanoparticle; and (b) glucose oxidase conjugated to the iron oxide nanoparticle and further comprising a targeting probe for specifically binding to tumor cells, wherein the targeting probe is linked to either the iron oxide nanoparticle or to the glucose oxidase. The targeting probe may be a monoclonal antibody (such as cetuximab), a protein, a peptide, or a small molecule. The bioconjugate may further comprise a first spacer between the iron oxide nanoparticle and the glucose oxidase and a second spacer between the targeting molecules and either the iron oxide or glucose oxidase.
The teaching of Rossi et al were presented supra and they are silent about a targeting probe to bind to tumor cells to cause apoptosis and about linkers.
Divakaran et al.  teaches wherein an oxidase enzyme conjugated to an iron oxide nanoparticle can be used for causing cell death in tumor cells by generating H2O2 therein (abstract, p 673, right col.).


and diagnostic effects Further, the reference teaches that the nanoparticle surface is coated with PEG to reduce nonspecific binding to the particle and the probe is bound to the PEG(abstract). the reference describes the production of cetuximab-
functionalized (superparamagnetic iron oxide nanoparticles) SPIONs, i.e., Cet-PEG-dexSPIONs, for targeted MRI and therapy in EGFR-expressing tumor cells. The dextran-coated (first linker) magnetic nanoprobe surface was modified with a dihydrazide-PEG (polyethylene glycol) linker (second linker) to reduce nonspecific binding under biological conditions. Further, to retain active antigen-binding sites for efficient targeting, directional conjugation of cetuximab was achieved via the carbohydrate moiety on the heavy chains of the Fc portion of the antibody. The therapeutic relevance of the cet-PEG-dexSPIONs for the treatment of EGFR-expressing tumors was evaluated in vitro by Western blot analysis, assessment of downregulation of surface EGFR, analysis of apoptosis, and the ADCC assay (p. 3664, right col.). The underlined segments are Examiner’s observations. 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Divakaran into the bioconjugates taught by Rossi to specify wherein the glucose oxidase conjugated to the iron oxide nanoparticle is also used for destroying tumor cells, to use the H2O2 generating property instead of the glucose oxidizing property with a reasonable expectation of success. This is because both oxidases would yield  H2O2 and active free radicals that would necessarily cause nearby cell 
With regard to claim 66, which is drawn to a pharmaceutical composition comprising an effective amount of the bioconjugate comprising the SPION and glucose oxidase, it is submitted that the skilled artisan would have had, due to the high skill in biomedical therapeutics, all the elements to devise a pharmaceutical formulation for the use of the compounds of Rossi et al. 

Claim 59 is  rejected under 35 U.S.C. 103 as being unpatentable over Rossi et al. in view of Divakaran et al., and further in view of Medarova et al. (U.S. Pub. No.  
20140241996 -cited by Applicant).
	The claim adds the limitation that the bioconjugate of the independent claim 52 targeted to tumor cells comprise targeting probes including RGD small peptide.
 	The teachings of Rossi and Divakaran where presented supra and they are silent about using RGD as a targeting probe.
Medarova teaches that nanoparticles for treating cancer can be conjugated with targeting probes such as RGD peptide to better localize the nanoparticle ([0011]); the therapeutic nanoparticles may be magnetic ([0071]). 
It would have been obvious to one of ordinary skill in the art to combine the
teaching of Medarova into the bioconjugate taught by Rossi to specify wherein the bioconjugate further comprises a targeting probe conjugated to the iron oxide .

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Rossi in view of Divakaran, and further in view of Misra et al. (CXCR4-Targeted Nanocarriers for Triple Negative Breast Cancers. Biomacromolecules. 16, 2412-2417, 2015 -cited by Applicant).
The claim adds the limitation that the bioconjugate of the independent claim 52 targeted to tumor cells comprise targeting probes including AMD3100 small molecule.
 	The teachings of Rossi and Divakaran where presented supra and they are silent about using AMD 3100 as a targeting probe.
Misra teaches that therapeutic nanoparticles can be conjugated with targeting probes such as Plerixafor to better localize the nanoparticle and kill the CXCR4 expressing molecules. The reported results show the potential for Plerixafor-modified carriers for targeting CXCR4 overexpressing cancers, such as Triple Negative Breast Cancers (abstract). Plerixafor is another name for AMD3100
It would have been obvious to one of ordinary skill in the art to combine the teaching of Misra into the bioconjugate taught by Rossi and Divakaran to specify wherein the bioconjugate further comprises a targeting probe conjugated to the glucose oxidase for specifically binding to the tumor cells to better localize the bioconjugate. The reason to do so would have been bolstered by the complementary effect of targeting and killing the cell expressing CXCR4 on their surface. Thus, the tumor cells would have been targeted by the AMD 3100 molecule and destroyed by the free radicals obtained by the action of the molecules of Rossi et al.

Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647